UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05878 Franklin Value Investors Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/16 Item 1. Schedule of Investments. FRANKLIN VALUE INVESTORS TRUST Statement of Investments, July 31, 2016 (unaudited) Franklin Balance Sheet Investment Fund Shares Value Common Stocks 85.9% Automobiles & Components 0.7% General Motors Co 222,300 $ 7,011,342 Banks 8.7% Citigroup Inc 294,400 12,897,664 Citizens Financial Group Inc 880,000 19,650,400 Comerica Inc 286,700 12,970,308 Farmers & Merchants Bank of Long Beach 1,475 8,938,500 JPMorgan Chase & Co 282,600 18,077,922 PNC Financial Services Group Inc 70,900 5,859,885 Regions Financial Corp 750,400 6,881,168 85,275,847 Capital Goods 9.0% a AECOM 127,200 4,514,328 a Aerovironment Inc 171,771 4,869,708 Astec Industries Inc 81,600 4,918,848 a Chart Industries Inc 168,000 5,043,360 Cubic Corp 134,000 5,472,560 Encore Wire Corp 535,000 20,078,550 Granite Construction Inc 82,000 4,081,960 Mueller Industries Inc 396,000 13,479,840 Regal Beloit Corp 173,000 10,554,730 Terex Corp 320,300 7,732,042 a WESCO International Inc 130,900 7,296,366 88,042,292 Commercial & Professional Services 3.4% a Acco Brands Corp 609,680 6,852,803 Heidrick & Struggles International Inc 563,100 10,957,926 Kelly Services Inc., A 501,300 10,261,611 Tetra Tech Inc 155,000 5,104,150 33,176,490 Consumer Durables & Apparel 1.7% M.D.C. Holdings Inc 252,500 6,645,800 a Toll Brothers Inc 351,400 9,842,714 16,488,514 Consumer Services 2.7% a,b Ruby Tuesday Inc 3,089,000 12,479,560 Vail Resorts Inc 94,500 13,520,115 25,999,675 Diversified Financials 1.1% Morgan Stanley 369,400 10,612,862 Energy 12.7% Chevron Corp 105,700 10,832,136 a Cloud Peak Energy Inc 2,755,500 9,396,255 Devon Energy Corp 508,500 19,465,380 Helmerich & Payne Inc 113,600 7,039,792 a McDermott International Inc 2,266,100 11,738,398 Occidental Petroleum Corp 199,500 14,908,635 QEP Resources Inc 837,000 15,233,400 Rowan Cos. PLC 884,000 13,472,160 Royal Dutch Shell PLC, A, ADR (United Kingdom) 227,700 11,792,583 Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS Franklin Balance Sheet Investment Fund (continued) Shares Value Common Stocks (continued) Energy (continued) Superior Energy Services Inc 459,000 $ 7,330,230 Tenaris SA (Italy) 246,300 3,292,021 124,500,990 Food, Beverage & Tobacco 4.3% Archer-Daniels-Midland Co 405,400 18,275,432 Bunge Ltd 253,800 16,710,192 GrainCorp Ltd. (Australia) 459,436 2,959,025 Sanderson Farms Inc 50,000 4,379,500 42,324,149 Health Care Equipment & Services 1.1% Invacare Corp 344,800 3,972,096 National Healthcare Corp 105,000 6,783,000 10,755,096 Life & Health Insurance 5.0% E-L Financial Corp. Ltd. (Canada) 13,420 6,944,572 MetLife Inc 386,900 16,536,106 National Western Life Group Inc., A 51,500 9,740,710 Prudential Financial Inc 212,000 15,961,480 49,182,868 Materials 5.2% Albemarle Corp 62,000 5,218,540 Alcoa Inc 619,230 6,576,222 APERAM (Luxembourg) 147,000 6,148,174 a Century Aluminum Co 843,000 6,398,370 Domtar Corp 220,000 8,661,400 a Intrepid Potash Inc 1,308,000 1,687,320 Materion Corp 149,000 3,935,090 The Mosaic Co 177,700 4,797,900 Reliance Steel & Aluminum Co 95,300 7,475,332 50,898,348 Media 2.4% News Corp., B 857,000 11,518,080 Scholastic Corp 122,300 5,026,530 Time Inc 443,200 7,237,456 23,782,066 Multi-line Insurance 1.0% American International Group Inc 41,000 2,232,040 Assurant Inc 85,200 7,072,452 9,304,492 Pharmaceuticals, Biotechnology & Life Sciences 2.0% a Bio-Rad Laboratories Inc., A 131,428 19,068,889 Property & Casualty Insurance 4.2% Chubb Ltd 105,332 13,193,886 Selective Insurance Group Inc 309,000 12,100,440 The Travelers Cos. Inc 138,100 16,049,982 41,344,308 Real Estate 1.2% a,b Trinity Place Holdings Inc 1,498,034 12,179,017 |2 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS Franklin Balance Sheet Investment Fund (continued) Shares Value Common Stocks (continued) Retailing 1.0% Abercrombie & Fitch Co., A 308,300 $ 6,384,893 Haverty Furniture Cos. Inc 203,500 3,750,505 10,135,398 Semiconductors & Semiconductor Equipment 5.3% Brooks Automation Inc 568,400 7,122,052 a First Solar Inc 260,600 12,164,808 MKS Instruments Inc 419,000 19,139,920 a Photronics Inc 1,442,600 13,935,516 52,362,296 Technology Hardware & Equipment 6.1% Corning Inc 1,884,200 41,866,924 a Fabrinet (Thailand) 394,500 14,896,320 a Rogers Corp 50,000 3,422,000 60,185,244 Telecommunication Services 2.8% a Iridium Communications Inc 1,305,883 11,726,829 a ORBCOMM Inc 1,436,700 15,214,653 26,941,482 Utilities 4.3% Eversource Energy 136,000 7,954,640 Great Plains Energy Inc 253,000 7,534,340 IDACORP Inc 134,000 10,833,900 PNM Resources Inc 249,000 8,555,640 Westar Energy Inc 130,000 7,224,100 42,102,620 Total Common Stocks (Cost $680,663,207) 841,674,285 Convertible Preferred Stocks (Cost $4,801,250) 0.7% Telecommunication Services 0.7% Iridium Communications Inc., 6.75%, cvt., pfd., B 20,000 6,610,000 Total Investments before Short Term Investments (Cost $685,464,457) 848,284,285 Short Term Investments (Cost $130,217,429) 13.3% Money Market Funds 13.3% a,c Institutional Fiduciary Trust Money Market Portfolio 130,217,429 130,217,429 Total Investments (Cost $815,681,886) 99.9% 978,501,714 Other Assets, less Liabilities 0.1% 1,234,265 Net Assets 100.0% $ 979,735,979 See Abbreviations on page 20. a Non-income producing. b See Note 5 regarding holdings of 5% voting securities. c See Note 6 regarding investments in affiliated management investment companies. |3 FRANKLIN VALUE INVESTORS TRUST Statement of Investments, July 31, 2016 (unaudited) Franklin MicroCap Value Fund Shares Value Common Stocks 96.4% Aerospace & Defense 2.8% a Ducommun Inc 269,042 $ 5,203,272 a Sparton Corp 200,000 4,162,000 9,365,272 Automobiles & Components 2.5% Spartan Motors Inc 1,003,800 8,522,262 Banks 11.3% Bar Harbor Bankshares 214,500 7,867,860 Citizens Community Bancorp Inc 90,000 912,600 County Bancorp Inc 50,000 1,041,000 First Defiance Financial Corp 155,000 6,461,950 Investar Holding Corp 220,000 3,311,000 b Northeast Bancorp 459,500 5,068,285 Old Line Bancshares Inc 94,145 1,801,936 Peoples Financial Services Corp 87,543 3,455,322 Southern Missouri Bancorp Inc 118,000 2,880,380 WSFS Financial Corp 140,000 4,926,600 37,726,933 Building Products 5.6% a Armstrong Flooring Inc 160,000 3,188,800 Burnham Holdings Inc., A 219,000 3,723,000 a,b Continental Materials Corp 129,700 2,175,069 a Gibraltar Industries Inc 212,000 7,479,360 Insteel Industries Inc 62,600 2,177,854 18,744,083 Commercial & Professional Services 3.3% Ecology and Environment Inc., A 132,900 1,326,342 Healthcare Services Group Inc 248,000 9,624,880 10,951,222 Construction & Engineering 3.7% a Northwest Pipe Co 267,600 3,023,880 a Orion Group Holdings Inc 460,000 2,599,000 a Sterling Construction Co 1,183,400 6,887,388 12,510,268 Consumer Durables & Apparel 4.8% a,b Delta Apparel Inc 461,868 11,034,027 Flexsteel Industries Inc 76,700 3,152,370 Rocky Brands Inc 170,600 1,871,482 16,057,879 Consumer Services 2.8% a,b Full House Resorts Inc 1,600,000 2,864,000 Golden Entertainment Inc 129,800 1,766,578 a Ruby Tuesday Inc 1,221,200 4,933,648 9,564,226 Diversified Financials 1.0% KCAP Financial Inc 764,988 3,235,899 Quarterly Statement of Investments | See Notes to Statements of Investments. | 4 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS Franklin MicroCap Value Fund (continued) Shares Value Common Stocks (continued) Electrical Equipment 1.0% a Broadwind Energy Inc 100,000 $ 458,000 a Global Power Equipment Group Inc 727,081 2,828,345 3,286,345 Energy 8.4% Ardmore Shipping Corp. (Ireland) 465,000 3,268,950 a Cloud Peak Energy Inc 480,000 1,636,800 Gulf Island Fabrication Inc 192,400 1,627,704 a Natural Gas Services Group Inc 200,000 5,022,000 a Parker Drilling Co 900,000 1,863,000 a PHI Inc 17,600 342,056 a PHI Inc., non-voting 391,000 7,554,120 a Renewable Energy Group Inc 323,100 3,150,225 Tesco Corp 555,200 3,669,872 28,134,727 Food & Staples Retailing 2.1% Village Super Market Inc., A 227,000 7,182,280 Food, Beverage & Tobacco 8.2% John B. Sanfilippo & Son Inc 71,300 3,327,571 a Omega Protein Corp 320,000 7,206,400 a Seneca Foods Corp., A 310,000 12,142,700 a Seneca Foods Corp., B 121,500 4,982,715 27,659,386 Health Care Equipment & Services 0.4% Invacare Corp 129,600 1,492,992 Insurance 4.6% a,b ACMAT Corp., A 235,600 4,287,920 Baldwin & Lyons Inc., B 276,801 7,332,458 a Global Indemnity PLC, A 74,000 2,222,220 a Hallmark Financial Services Inc 138,000 1,464,180 15,306,778 Machinery 10.0% Alamo Group Inc 116,500 7,820,645 Dynamic Materials Corp 114,000 1,167,360 b Hardinge Inc 778,000 7,857,800 b Hurco Cos. Inc 331,000 8,814,530 a Key Technology Inc 61,500 596,550 Miller Industries Inc 340,000 7,296,400 33,553,285 Materials 5.8% Friedman Industries Inc 120,000 691,200 Mercer International Inc. (Canada) 200,000 1,578,000 The Monarch Cement Co 140,744 5,348,272 Olympic Steel Inc 214,100 6,136,106 Schnitzer Steel Industries Inc., A 105,000 2,046,450 a Universal Stainless & Alloy Products Inc 301,000 3,518,690 19,318,718 |5 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS Franklin MicroCap Value Fund (continued) Shares Value Common Stocks (continued) Real Estate 1.8% a,c Allen Organ Co. (LandCo. Holdings) 94,800 $ 303,104 Arbor Realty Trust Inc 220,000 1,573,000 a Bresler & Reiner Inc 205,000 65,600 Griffin Industrial Realty Inc 122,000 3,927,180 a,b Origen Financial Inc 1,900,000 261,250 6,130,134 Retailing 6.0% a America’s Car-Mart Inc 40,800 1,431,264 Caleres Inc 200,000 5,264,000 Fred’s Inc 260,000 4,131,400 Haverty Furniture Cos. Inc 181,651 3,347,828 Shoe Carnival Inc 223,000 5,867,130 20,041,622 Semiconductors & Semiconductor Equipment 1.3% a Photronics Inc 452,000 4,366,320 Technology Hardware & Equipment 1.6% a Key Tronic Corp 430,000 3,242,200 a Kimball Electronics Inc 100,725 1,271,150 a Perceptron Inc 43,900 214,232 Richardson Electronics Ltd 92,000 578,680 5,306,262 Telecommunication Services 4.7% a Alaska Communications Systems Group Inc 1,150,000 1,909,000 ATN International Inc 66,000 4,852,320 a Hawaiian Telcom Holdco Inc 225,000 4,995,000 North State Telecommunications Corp., B 21,757 1,207,513 a ORBCOMM Inc 250,000 2,647,500 15,611,333 Trading Companies & Distributors 1.1% Central Steel and Wire Co 6,328 2,679,908 Houston Wire & Cable Co 148,600 861,880 3,541,788 Transportation 1.2% Global Ship Lease Inc., A (United Kingdom) 592,863 1,013,796 Providence and Worcester Railroad Co 180,000 2,865,600 3,879,396 Utilities 0.4% Gas Natural Inc 186,500 1,324,150 Total Common Stocks (Cost $219,679,919) 322,813,560 |6 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS Franklin MicroCap Value Fund (continued) Shares Value Short Term Investments (Cost $12,807,168) 3.8% Money Market Funds 3.8% a,d Institutional Fiduciary Trust Money Market Portfolio $ Total Investments (Cost $232,487,087) 100.2% Other Assets, less Liabilities (0.2)% ) Net Assets 100.0% $ a Non-income producing. b See Note 5 regarding holdings of 5% voting securities. c See Note 4 regarding restricted securities. d See Note 6 regarding investments in affiliated management investment companies. |7 FRANKLIN VALUE INVESTORS TRUST Statement of Investments, July 31, 2016 (unaudited) Franklin MidCap Value Fund Shares/ Units Value Common Stocks and Other Equity Interests 98.3% Automobiles & Components 0.6% Harley-Davidson Inc $ Banks 2.5% Citizens Financial Group Inc Comerica Inc KeyCorp Regions Financial Corp SunTrust Banks Inc Capital Goods 8.0% BWX Technologies Inc Carlisle Cos. Inc Dover Corp L-3 Communications Holdings Inc Parker-Hannifin Corp Pentair PLC (United Kingdom) Rockwell Automation Inc Roper Technologies Inc a WABCO Holdings Inc Xylem Inc Commercial & Professional Services 0.4% Robert Half International Inc Consumer Durables & Apparel 5.4% a Michael Kors Holdings Ltd Polaris Industries Inc PVH Corp Ralph Lauren Corp a Toll Brothers Inc Diversified Financials 6.0% a E*TRADE Financial Corp Invesco Ltd KKR & Co., LP (common units) Northern Trust Corp Raymond James Financial Inc a Synchrony Financial T. Rowe Price Group Inc Energy 8.9% Cabot Oil & Gas Corp., A a Cheniere Energy Inc Cimarex Energy Co a Concho Resources Inc a Diamondback Energy Inc EQT Corp a FMC Technologies Inc Franks International NV Helmerich & Payne Inc HollyFrontier Corp Quarterly Statement of Investments | See Notes to Statements of Investments. | 8 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS Franklin MidCap Value Fund (continued) Shares/ Units Value Common Stocks and Other Equity Interests (continued) Energy (continued) Marathon Petroleum Corp 35,100 $ 1,382,589 National Oilwell Varco Inc 12,300 397,905 Noble Energy Inc 53,800 1,921,736 Pioneer Natural Resources Co 8,000 1,300,560 14,557,773 Food, Beverage & Tobacco 4.2% Ingredion Inc 7,000 932,680 Pilgrim’s Pride Corp 18,100 420,825 Pinnacle Foods Inc 94,600 4,749,866 Tyson Foods Inc 9,500 699,200 6,802,571 Health Care Equipment & Services 5.3% a Envision Healthcare Holdings Inc 85,600 2,104,904 a Hologic Inc 70,000 2,694,300 a Laboratory Corp. of America Holdings 6,698 934,773 a Premier Inc., A 35,000 1,144,500 Zimmer Biomet Holdings Inc 13,800 1,809,732 8,688,209 Insurance 5.3% Arthur J. Gallagher & Co 17,200 846,068 The Hartford Financial Services Group Inc 26,900 1,071,965 Principal Financial Group Inc 19,300 899,959 The Progressive Corp 36,400 1,183,364 RenaissanceRe Holdings Ltd 10,300 1,210,456 W. R. Berkley Corp 21,200 1,233,628 Willis Towers Watson PLC 6,200 766,444 XL Group Ltd. (Ireland) 41,700 1,443,237 8,655,121 Materials 11.5% Albemarle Corp 9,800 824,866 Ashland Inc 5,300 600,172 Celanese Corp., A 8,700 551,754 Domtar Corp 20,800 818,896 Ferroglobe PLC 271,500 2,530,380 Freeport-McMoRan Inc., B 101,500 1,315,440 a Ingevity Corp 90,009 3,444,645 Martin Marietta Materials Inc 6,000 1,215,900 The Mosaic Co 29,700 801,900 Newmont Mining Corp 28,100 1,236,400 Nucor Corp 15,300 820,692 Tahoe Resources Inc 105,100 1,635,356 Teck Resources Ltd., B (Canada) 63,200 1,006,776 WestRock Co 47,456 2,036,337 18,839,514 Media 0.9% John Wiley & Sons Inc., A 14,500 836,650 TEGNA Inc 32,500 711,750 1,548,400 |9 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS Franklin MidCap Value Fund (continued) Shares/ Units Value Common Stocks and Other Equity Interests (continued) Pharmaceuticals, Biotechnology & Life Sciences 6.4% Agilent Technologies Inc 34,100 $ 1,640,551 a Endo International PLC 143,000 2,482,480 a Horizon Pharma PLC 62,800 1,211,412 a Jazz Pharmaceuticals PLC 8,200 1,237,954 a Mallinckrodt PLC 12,400 835,016 a Medivation Inc 16,500 1,055,835 Perrigo Co. PLC 21,700 1,983,163 10,446,411 Real Estate 11.1% Alexandria Real Estate Equities Inc 12,200 1,370,060 Apartment Investment & Management Co., A 21,500 988,355 Boston Properties Inc 12,300 1,748,199 DDR Corp 62,500 1,233,750 Duke Realty Corp 53,000 1,525,870 General Growth Properties Inc 46,600 1,488,870 Host Hotels & Resorts Inc 73,000 1,295,020 Kilroy Realty Corp 18,000 1,317,780 Liberty Property Trust 23,900 988,982 Prologis Inc 15,900 866,391 a Realogy Holdings Corp 68,600 2,125,914 UDR Inc 23,200 863,736 Weingarten Realty Investors 24,600 1,062,474 Weyerhaeuser Co 39,700 1,298,984 18,174,385 Retailing 0.6% Big Lots Inc 17,300 920,014 Semiconductors & Semiconductor Equipment 3.1% a First Solar Inc 37,900 1,769,172 Lam Research Corp 28,200 2,531,514 Maxim Integrated Products Inc 18,200 742,196 5,042,882 Software & Services 5.1% a Autodesk Inc 29,300 1,741,885 Leidos Holdings Inc 18,125 906,431 a Mobileye NV (Israel) 48,200 2,309,262 a PTC Inc 42,700 1,696,471 Science Applications International Corp 16,071 976,474 Total System Services Inc 13,400 682,328 8,312,851 Technology Hardware & Equipment 2.5% a Keysight Technologies Inc 39,150 1,144,746 Western Digital Corp 62,400 2,964,624 4,109,370 Telecommunication Services 0.5% a Level 3 Communications Inc 16,500 834,900 Transportation 1.9% a JetBlue Airways Corp 171,100 3,136,263 |10 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS Franklin MidCap Value Fund (continued) Shares/ Units Value Common Stocks and Other Equity Interests (continued) Utilities 8.1% American Water Works Co. Inc 8,400 $ 693,672 Atmos Energy Corp 17,100 1,364,409 a Calpine Corp 52,400 719,976 CenterPoint Energy Inc 42,400 1,014,208 CMS Energy Corp 36,500 1,649,070 DTE Energy Co 17,000 1,657,840 Eversource Energy 28,000 1,637,720 FirstEnergy Corp 45,500 1,588,860 Sempra Energy 14,400 1,611,072 UGI Corp 27,400 1,240,124 13,176,951 Total Common Stocks and Other Equity Interests (Cost $142,163,630) 160,757,393 Management Investment Companies (Cost $6,785) 0.0% † Diversified Financials 0.0% † iShares Russell Mid-Cap Value ETF 100 7,697 Total Investments before Short Term Investments (Cost $142,170,415) 160,765,090 Short Term Investments (Cost $3,487,820) 2.1% Money Market Funds 2.1% a,b Institutional Fiduciary Trust Money Market Portfolio 3,487,820 3,487,820 Total Investments (Cost $145,658,235) 100.4% 164,252,910 Other Assets, less Liabilities (0.4)% (697,767 ) Net Assets 100.0% $ 163,555,143 See Abbreviations on page 20. †Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 6 regarding investments in affiliated management investment companies. |11 FRANKLIN VALUE INVESTORS TRUST Statement of Investments, July 31, 2016 (unaudited) Franklin Small Cap Value Fund Shares Value Common Stocks 90.7% Aerospace & Defense 3.6% a AAR Corp 2,042,507 $ 49,346,969 Cubic Corp 495,000 20,215,800 b Esterline Technologies Corp 234,400 14,258,552 83,821,321 Automobiles & Components 4.4% Drew Industries Inc 555,700 50,907,677 Gentex Corp 726,100 12,830,187 Spartan Motors Inc 5,000 42,450 Thor Industries Inc 415,300 31,787,062 Winnebago Industries Inc 245,700 5,837,832 101,405,208 Banks 6.4% BNC Bancorp 698,081 16,935,445 Chemical Financial Corp 866,455 35,853,908 Columbia Banking System Inc 783,900 23,767,848 EverBank Financial Corp 1,291,400 23,193,544 First of Long Island Corp 41,500 1,259,525 Lakeland Financial Corp 557,400 28,622,490 Peoples Bancorp Inc 421,800 9,469,410 TrustCo Bank Corp. NY 1,103,300 7,314,879 146,417,049 Building Products 6.0% b Armstrong Flooring Inc 502,100 10,006,853 b Gibraltar Industries Inc 816,900 28,820,232 Griffon Corp 723,600 12,402,504 Insteel Industries Inc 198,800 6,916,252 Simpson Manufacturing Co. Inc 756,600 30,869,280 Universal Forest Products Inc 447,000 48,329,640 137,344,761 Commercial & Professional Services 2.4% b Huron Consulting Group Inc 264,600 16,264,962 McGrath RentCorp 797,700 25,422,699 MSA Safety Inc 238,900 13,349,732 55,037,393 Construction & Engineering 3.2% Argan Inc 57,900 2,670,927 EMCOR Group Inc 560,100 31,197,570 Granite Construction Inc 782,570 38,956,335 72,824,832 Consumer Durables & Apparel 3.8% b BRP Inc. (Canada) 1,436,100 23,340,478 Brunswick Corp 82,300 4,083,726 b Crocs Inc 2,181,800 24,719,794 Hooker Furniture Corp 234,300 5,419,359 La-Z-Boy Inc 488,800 14,771,536 b M/I Homes Inc 722,200 16,285,610 88,620,503 Quarterly Statement of Investments | See Notes to Statements of Investments. | 12 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small Cap Value Fund (continued) Shares Value Common Stocks (continued) Consumer Services 0.8% Brinker International Inc 399,600 $ 18,837,144 Electrical Equipment 2.1% Encore Wire Corp 12,400 465,372 EnerSys 518,400 32,322,240 Regal Beloit Corp 266,500 16,259,165 49,046,777 Energy 4.3% Energen Corp 452,700 21,448,926 b Helix Energy Solutions Group Inc 1,030,200 8,179,788 Hunting PLC (United Kingdom) 3,549,863 19,160,868 b Natural Gas Services Group Inc 129,400 3,249,234 b Oil States International Inc 874,300 27,033,356 b PHI Inc 40,000 777,400 b PHI Inc., non-voting 71,200 1,375,584 b Unit Corp 1,427,400 17,842,500 99,067,656 Food, Beverage & Tobacco 5.0% AGT Food and Ingredients Inc. (Canada) 193,200 4,690,773 Dairy Crest Group PLC (United Kingdom) 1,303,900 10,401,716 GrainCorp Ltd. (Australia) 647,746 4,171,847 a,b Landec Corp 1,423,100 16,365,650 Maple Leaf Foods Inc. (Canada) 2,865,200 65,281,926 b Omega Protein Corp 601,200 13,539,024 114,450,936 Health Care Equipment & Services 5.2% Hill-Rom Holdings Inc 679,500 36,305,685 Invacare Corp 357,400 4,117,248 STERIS PLC 592,400 42,030,780 Teleflex Inc 211,000 38,045,410 120,499,123 Industrial Conglomerates 1.7% Carlisle Cos. Inc 385,300 39,797,637 Insurance 6.3% Arthur J. Gallagher & Co 304,400 14,973,436 Aspen Insurance Holdings Ltd 773,000 35,527,080 Endurance Specialty Holdings Ltd 203,337 13,751,681 The Hanover Insurance Group Inc 303,600 24,998,424 Old Republic International Corp 1,448,500 28,071,930 Validus Holdings Ltd 585,411 28,936,866 146,259,417 Machinery 7.0% Astec Industries Inc 869,700 52,425,516 Franklin Electric Co. Inc 221,500 8,576,480 Hillenbrand Inc 460,400 14,893,940 John Bean Technologies Corp 18,000 1,204,560 c Lindsay Corp 232,900 16,340,264 Miller Industries Inc 50,000 1,073,000 Mueller Industries Inc 1,141,900 38,870,276 Mueller Water Products Inc., A 1,651,300 19,584,418 |13 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small Cap Value Fund (continued) Shares Value Common Stocks (continued) Machinery (continued) b Wabash National Corp 900 $ 13,032 Watts Water Technologies Inc., A 131,600 8,139,460 161,120,946 Materials 8.6% AptarGroup Inc 84,600 6,614,028 Carpenter Technology Corp 274,200 10,762,350 b Detour Gold Corp. (Canada) 1,122,200 29,371,288 H.B. Fuller Co 852,300 39,683,088 b Ingevity Corp 80,600 3,084,562 Minerals Technologies Inc 175,700 11,466,182 OceanaGold Corp. (Australia) 4,624,600 16,734,216 RPM International Inc 253,100 13,733,206 A Schulman Inc 127,776 3,745,115 Sensient Technologies Corp 718,800 53,069,004 Stepan Co 143,000 9,196,330 197,459,369 Pharmaceuticals, Biotechnology & Life Sciences 2.6% Gerresheimer AG (Germany) 711,900 61,076,975 Real Estate 4.4% Brandywine Realty Trust 1,644,200 27,737,654 LTC Properties Inc 1,185,831 63,477,533 Sunstone Hotel Investors Inc 700,100 9,311,330 100,526,517 Retailing 3.1% Caleres Inc 835,000 21,977,200 The Cato Corp., A 613,500 21,944,895 b Genesco Inc 289,500 20,097,090 b West Marine Inc 815,200 7,141,152 71,160,337 Semiconductors & Semiconductor Equipment 2.6% Cohu Inc 1,000,000 10,560,000 MKS Instruments Inc 754,500 34,465,560 b Photronics Inc 1,515,200 14,636,832 59,662,392 Software & Services 0.7% Mentor Graphics Corp 733,500 15,667,560 Telecommunication Services 0.3% b ORBCOMM Inc 618,000 6,544,620 Transportation 1.5% b SAIA Inc 548,500 15,846,165 b Spirit Airlines Inc 412,700 17,642,925 33,489,090 Utilities 4.7% Connecticut Water Service Inc 48,500 2,475,925 IDACORP Inc 681,520 55,100,892 Spire Inc 745,300 51,723,820 109,300,637 Total Common Stocks (Cost $1,553,082,001) 2,089,438,200 |14 FRANKLIN VALUE INVESTORS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small Cap Value Fund (continued) Principal Amount Value Corporate Bonds (Cost $16,433,676) 0.6% Energy 0.6% Unit Corp., senior sub. note, 6.625%, 5/15/21 $ 17,386,000 $ 13,561,080 Total Investments before Short Term Investments (Cost $1,569,515,677) 2,102,999,280 Shares Short Term Investments 9.4% Money Market Funds (Cost $205,202,838) 8.9% b,d Institutional Fiduciary Trust Money Market Portfolio 205,202,838 205,202,838 Investments from Cash Collateral Received for Loaned Securities 0.5% Money Market Funds (Cost $8,662,000) 0.4% b,d Institutional Fiduciary Trust Money Market Portfolio 8,662,000 8,662,000 Principal Amount e Repurchase Agreement (Cost $2,052,413) 0.1% Joint Repurchase Agreement, 0.34%, 8/01/16 (Maturity Value $2,052,471) BNP Paribas Securities Corp. Collateralized by f U.S. Treasury Bill, 11/10/16 - 1/05/17; U.S. Treasury Bond, 4.50%, 5/15/17; U.S. Treasury Note, 0.375% - 3.625%, 10/31/16 - 8/15/19; U.S. Treasury Note, Index Linked, 1.250%, 7/15/20; and U.S. Treasury Strips, 2/15/17 - 2/15/21 (valued at $2,093,461) $ 2,052,413 2,052,413 Total Investments from Cash Collateral Received for Loaned Securities (Cost $10,714,413) 10,714,413 Total Investments (Cost $1,785,432,928) 100.7% 2,318,916,531 Other Assets, less Liabilities (0.7)% (15,199,650 ) Net Assets 100.0% $ 2,303,716,881 a See Note 5 regarding holdings of 5% voting securities. b Non-income producing. c A portion or all of the security is on loan at July 31, 2016. d See Note 6 regarding investments in affiliated management investment companies. e Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At July 31, 2016, all repurchase agreements had been entered into on July 29, 2016. f The security was issued on a discount basis with no stated coupon rate. |15 FRANKLIN VALUE INVESTORS TRUST Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Value Investors Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of four separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. Effective April 1, 2016, Franklin All Cap Value Fund, reorganized with and into Franklin Small Cap Value Fund. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. Repurchase agreements are valued at cost, which approximates fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the |16 FRANKLIN VALUE INVESTORS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds’ portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds’ portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. INCOME TAXES At July 31, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Balance Sheet Franklin MicroCap Franklin MidCap Franklin Small Cap Investment Fund Value Fund Value Fund Value Fund Cost of investments $ 816,738,195 $ 232,528,498 $ 146,066,959 $ 1,789,352,055 Unrealized appreciation $ 222,460,113 $ 139,567,742 $ 25,404,289 $ 619,157,153 Unrealized depreciation (60,696,594 ) (36,475,512 ) (7,218,338 ) (89,592,677 ) Net unrealized appreciation (depreciation) $ 161,763,519 $ 103,092,230 $ 18,185,951 $ 529,564,476 4. RESTRICTED SECURITIES At July 31, 2016, certain or all Funds held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Acquisition Shares Issuer Date Cost Value Franklin MicroCap Value Fund 94,800 Allen Organ Co. (LandCo. Holdings) (Value is 0.1% of Net Assets) 9/07/06 $ 181,146 $ 303,104 |17 FRANKLIN VALUE INVESTORS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for certain or all Funds for the nine months ended July 31, 2016, were as shown below. Number of Number of Shares Held Shares Value at Realized at Beginning Gross Gross Held at End End of Investment Gain Name of Issuer of Period Additions Reductions of Period Period Income (Loss) Franklin Balance Sheet Investment Fund Non-Controlled Affiliates . Ruby Tuesday Inc   $ $  $  Trinity Place Holdings Inc    Total Affiliated Securities (Value is 2.5% of Net Assets) $ $  $  Franklin MicroCap Value Fund Non-Controlled Affiliates . ACMAT Corp., A   $ $  $  Continental Materials Corp     Delta Apparel Inc  )  Full House Resorts Inc     Hardinge Inc  ) Hurco Cos. Inc  ) Northeast Bancorp    Origen Financial Inc     Total Affiliated Securities (Value is 12.6% of Net Assets) $ $ $ Franklin Small Cap Value Fund Non-Controlled Affiliates . AAR Corp ) $ $ $ ) Hooker Furniture Corp  )  a Landec Corp     Total Affiliated Securities (Value is 2.9% of Net Assets) $ $ $ a As of July 31, 2016, no longer an affiliate. 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin Balance Sheet Investment Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ $ % Franklin MicroCap Value Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ $ % |18 FRANKLIN VALUE INVESTORS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin MidCap Value Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 2,941,745 47,707,369 (47,161,294 ) 3,487,820 $ 3,487,820 $— $— —% a Franklin Small Cap Value Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio 156,137,127 435,568,041 (377,840,330 ) 213,864,838 $ 213,864,838 $— $— 1.3 % a Rounds to less than 0.1%. 7. Fair Value Measurements The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of July 31, 2016, in valuing the Funds’ assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Balance Sheet Investment Fund Assets: Investments in Securities: Equity Investments: a Telecommunication Services $ 26,941,482 $ 6,610,000 $ — $ 33,551,482 All Other Equity Investments b 814,732,803 — — 814,732,803 Short Term Investments 130,217,429 — — 130,217,429 Total Investments in Securities $ 971,891,714 $ 6,610,000 $ — $ 978,501,714 |19 FRANKLIN VALUE INVESTORS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 7. Fair Value Measurements (continued) Level 1 Level 2 Level 3 Total Franklin MicroCap Value Fund Assets: Investments in Securities: Equity Investments: Insurance $ $ $  $ Real Estate Trading Companies & Distributors  All Other Equity Investments b   Short Term Investments   Total Investments in Securities $ Franklin MidCap Value Fund Assets: Investments in Securities: Equity Investments a,b $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin Small Cap Value Fund Assets: Investments in Securities: Equity Investments b $ $  $  $ Corporate Bonds   Short Term Investments  Total Investments in Securities $ $ $  $ a Includes common and convertible preferred stocks as well as other equity investments. b For detailed categories, see the accompanying Statements of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 8. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio ADR American Depositary Receipt ETF Exchange Traded Fund For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |20 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis,
